TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00189-CV




                            Kenneth Wick and Linda Wick, Appellants

                                                   v.

            Terry Davison, Billie Davison, and Century Mortgage Corp., Appellees




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
               NO. GN002302, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                Appellants filed a motion to dismiss their appeal Awith prejudice@ advising that they

have settled their dispute with appellees and no longer desire to pursue this appeal.

                Therefore, this appeal is dismissed on motion of appellants. Tex. R. App. P. 42.1(a)(2).

Costs are assessed against the party incurring same.




                                                Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellants= Motion

Filed: July 26, 2002
Do Not Publish